DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Itagaki (US 20180207710).
	Regarding claim 1, Itagaki discloses a method (Fig. 1-48) for tying a plurality of members (S) together with a wire (W), wherein the wire comprises a leading end (WS) and a following end (WE), the method comprising: 
	wherein a wire tying apparatus comprises a housing (10A) having a handle (11A) at one end and a work end (where 50, 7A is located in Fig. 1), a wire feed (2A) configured to contain at least one wire segment having a first end and a second end (wire would have two ends), a wire engager (74), a wire forming tool (50, 51 forms it into a loop) located proximate the work end of the housing, a wire twisting assembly (70L, C,R. see Fig. 10, 16-19, 22); 
	arranging the members in a required configuration (see Fig. 12); 
	positioning the work end of the wire tying apparatus adjacent the arranged members (see Fig. 12); 
actuating the wire tying apparatus to push one wire segment adjacent the arranged members (see Fig. 13); 	
	further actuating the wire tying apparatus to bend the wire segment around the arranged members and connect the first end of the wire segment to the wire engager while retaining the second end of the wire segment within the wire feed (see Fig. 14-15);
	further actuating the wire tying apparatus to cause the first end of the wire segment and the second end of the wire segment to be positioned in a twist position proximal to the wire twisting assembly and around the arranged members (see Fig. 16-17); and 
	further actuating the wire tying apparatus to rotate the first end of the wire segment and the second end of the wire segment in opposite direction causing the wire segment to twist and tighten around the arranged members (see Fig. 18).
	Regarding claim 2, Itagaki discloses the method of claim 1, further comprising the wire feed comprises the wire segments are contained within an indexing drum magazine (2A is a magazine) that feeds into a driver channel (between 4A is a channel).
	Regarding claim 3, Itagaki discloses the method of claim 1, further comprising extracting the wire typing apparatus from the arranged members while leaving the twisted wire segment in place and cinched around the arranged members (see Fig. 19 and 23B).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725